DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed 11/08/2021 with respect to claims 1-10 have been fully considered but are not persuasive.
Page 6 of Applicant’s remarks discloses “Makida does not disclose or suggest, at least, ‘estimate[ing] changes of the host path and the drive path after a change of the priority of the plurality of host paths and estimate the transfer amount of each path of the plurality of host paths and the plurality of drive paths after the change of the priority on a basis of the estimated changes of the host path and the drive path, and the monitored transfer amount of each path’ as recited”.
With claim ‘estimate changes’ being equated to changing bandwidth limits, as discloses in paragraph 0297 of Makida, claim ‘transfer amount’ being equated to processing bandwidth, as discloses in paragraph 0297 of Makida and claim ‘change of the priority’ being equated to change a priority level, as discloses in paragraph 0297 of Makida, see paragraphs 0057 and 0297 and figs. 4 and 26, especially “the bandwidth limit is changed by changing the priority level, and a change in the processing bandwidth requested from the host 10 can be delicately followed, whereby various performance changes can be responded” of paragraph 0297.
With respect to claim language ‘change the priority of the plurality of host paths on a basis of the estimated transfer amount of each path such that the transfer amount of each path satisfies a predetermined condition’, see paragraphs 0116 and 0297 and figs. 4 and 26 which 


Note, Applicant is encouraged to contact the Examiner to discuss the invention to help expedite any potential further prosecution in this application.

	
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makida et al. (US pub. 2016/0188246), hereinafter, “Makida”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion 

2.         As per claims 1 and 10, Makida discloses a storage system (storage apparatus 100 of fig. 1) that processes an I/O request from a host (host 10a/10b) (see paragraph 0057), the storage system comprising: a plurality of controllers [controller modules (CM) 200a and 200b]; and a plurality of storage drives (HDDs 101), wherein the host and the plurality of controllers are connected to each other by a plurality of host paths, the plurality of controllers and the plurality of storage drives are connected to each other by a plurality of drive paths (see fig. 1), a controller (assuming that’s one of the controllers mentioned above) responsible for a logical volume processes an I/O request (assuming that’s the same I/O request mentioned above in the preamble) specifying the logical volume, a host path (assuming that’s one of the host paths mentioned above) and a drive path (assuming that’s one of the drive paths mentioned above) from the host to a storage drive (assuming that’s one of the storage drives mentioned above) including a physical storage area related to the logical volume are decided for the controller responsible for the logical volume, host path priority for the logical volume, and the storage drive (see paragraph 0057), the plurality of controllers monitor (to change) a transfer amount  (a processing bandwidth, as disclose in paragraphs 0057 and 0297) of each path of the plurality of host paths and the plurality of drive paths in the logical volume (see paragraphs 0057 and 0297), estimate changes (to change bandwidth limits, as discloses in paragraph 0297) of the host path and the drive path after a change of the priority of the plurality of host paths and estimate (to change the processing bandwidth, as discloses in paragraph 0297) the transfer amount (the processing bandwidth) of each path of the plurality of host paths and the plurality of drive paths after the change of the priority (to change a priority level, as discloses in paragraph 0297) on a basis of the estimated changes of the host path and the drive path, and the monitored transfer amount of each path (see paragraphs 0057 and 0297 and figs. 4 and 26, especially “the bandwidth limit is changed by changing the priority level, and a change in the processing bandwidth requested from the host 10 can be delicately followed, whereby various performance changes can be responded”), and change the priority of the plurality of host paths on a basis of the estimated transfer amount of each path such that the transfer amount of each path satisfies a predetermined condition (see paragraphs 0057 and 0297 and figs. 4 and 26 which disclose various changes of the priority level to accommodate the processing bandwidth to attain a reliable performance, a predetermined condition). 

3.         As per claim 2, Makida discloses “The storage system according to claim 1” [See rejection to claim 1 above], wherein the plurality of controllers monitor transfer amounts of the plurality of host paths and the plurality of drive paths; and change the priority of the plurality of host paths in a case where a transfer amount of any path of the plurality of host paths and the plurality of drive paths exceeds a predetermined threshold (see paragraphs 0057 and 0297 and figs. 4 and 26). 

4.         As per claim 3, Makida discloses wherein the plurality of controllers monitor transfer amounts of the plurality of host paths and the plurality of drive paths for each combination of a logical volume and a host computer (see paragraphs 0057 and 0297). 

5.         As per claim 4, Makida discloses, wherein the plurality of controllers change the priority of the plurality of host paths such that the estimated transfer amount of each path of the plurality (see paragraphs 0057 and 0297 and figs. 4 and 26). 

6.         As per claim 5, Makida discloses, wherein the plurality of controllers change the priority of the plurality of host paths such that a variation of a difference between each path of the plurality of host paths and the plurality of drive paths and a corresponding threshold becomes small (see paragraphs 0057 and 0297). 

7.         As per claim 6, Makida discloses, wherein the plurality of controllers retain a result of the monitoring of the transfer amounts of the plurality of host paths and the plurality of drive paths of a plurality of generations, and a weighted average of the plurality of generations is compared with the threshold (see paragraphs 0057 and 0297 and figs. 4 and 26). 

8.         As per claim 7, Makida discloses, wherein at least some of the plurality of storage drives are shared by only some of the plurality of controllers, and the plurality of controllers estimate the transfer amount of each path of the plurality of host paths and the plurality of drive paths after the change of the priority of the plurality of host paths in a condition in which inter-controller data transfer does not occur (see paragraphs 0057 and 0297 and figs. 4 and 26). 

9.         As per claim 8, Makida discloses, wherein the plurality of controllers raise host path priority of a controller having ownership in a plurality of host paths of a logical volume (see paragraph 0297). 

10.         As per claim 9, Makida discloses, wherein a drive path of each of the plurality of storage drives is set for one or more particular controllers in the plurality of controllers (see paragraphs 0057 and 0297). 

CLOSING COMMENTS

Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-10 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 


IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181